ENVIRONMENTAL AND SOCIAL ACTION PLAN
CRUCEA NORTH WIND POWER PLANT

Draft for public comment

September 2013
ENVIRONMENTAL AND SOCIAL ACTION PLAN
Crucea North Wind Power Plant, Romania

The European Bank for Reconstruction and Development (EBRD), Eksport Kredit
Fonden (EKF) and Erste Group Bank AG (Erste) or together the “Banks” ares
considering providing financing to Crucea Wind Farm S.A (“CWF,” or the “Client” ). to
support design, construction, and operation of a 99-megawatt wind power plant in
Constanta County, Romania. The project is known as “Crucea North Wind Farm 99
MW (extension to 108 MW as option)’ and will be owned and operated by CWF.,
whose majority owner in turn is STEAG GmbH (the “Sponsor’). The project will
include 33 (after extension, 36) wind turbine generators, a new on-site substation, a
new transformer station Stupina 2, six kilometers of new access roads, and
upgrades of about 45 kilometers of existing roads.

As required by Romanian law, CWF evaluated the project’s potential impacts in an
Environmental Impact Assessment and has been issued relevant construction
permits for the project. Before and during construction, and then throughout
operation of the project, CWF will need to implement a series of actions to avoid,
reduce, or otherwise control potentially significant environmental and social impacts
identified in the EIA and as part of environmental and social due diligence required
by the Banks. These actions are summarized in this Environmental and Social Action
Plan (ESAP). The ESAP will be part of the financing agreement between CWF and
he Banks. The performance of the required actions will be reported to EBRD, Erste
and EKF at least annually by CWF and will be audited or otherwise evaluated by
EBRD, Erste and EKF throughout construction and operation of the project.

The table below constitutes the ESAP". It identifies the required actions, the basis of
he requirements, the timing when the actions have to be implemented and/or
completed, the criteria to be used for determining whether the required action has
been successfully achieved, and the information that is to be reported to the Banks.
Implementation of all the actions is the responsibility of CWF. When other
companies perform work under contract, CWF will be responsible for their
compliance with the requirements of the ESAP, even if direct oversight is by another
irst-tier contractor. This is expected to be accomplished by inclusion of requirements
in contracts and subcontracts, and by direct oversight and supervision by CWF
and/or its oversight contractor as needed.

As agreed by EBRD, Erste, EKF and CWF, this ESAP may be revised from time to
ime during project performance. No changes will allow violations of Romanian law
or of EBRD, Erste and EKF requirements for environmental and social performance.

‘ For purposes of this ESAP, “construction” includes all actions in the field to prepare and construct the various
components of the wind power plant, including turbines, roads, transmission lines, and the project substation.
“Operation” means operation and maintenance of all facilities for the ultimate purpose of generating and
conveying electricity. “Project performance” includes the entire period of construction, operation, and
decommissioning.

Page 1
Environmental and Social Action Plan

Crucea North Wind Power Plant, Romania

. Source of . Target and Evaluation Criteria and
No. Action . Date required . . 2
requirement Reporting Requirements
0 Submit report to the Bank on environmental, social, EBRD, Erste, EKF - Prior to commercial operation | Submission of reports on schedule
health and safety performance, including status of each - Annually during operation and in a mutually agreed format.
ESAP element and compliance with relevant
Performance Requirements
1 PR 1: Environmental and social appraisal and management
1.1. | Develop and implement integrated environmental, Best practice - Develop systems prior to - Systems developed by qualified
social, and occupational health and safety management | EBRD PR1 relevant stages of construction consultant, staff trained, systems
system(s) equivalent to those under ISO 9000, ISO IFC PS 1 and operation implemented.
14001, and OHSAS 18001. Note: certification is not - Implement throughout - Status of systems development,
required. relevant stage adoption, and implementation
described in each report to EBRD,
Erste and EKF
1.2 | Design a framework for defining the organisational Best practice - Framework defined: within 30 | - Project organization defined

structure of the project, with all key roles represented
in an organogram. Appoint and maintain person(s) to
be responsible for environmental and social
compliance, and for occupational health and safety, to
report directly to the project manager, and
subsequently to CWF management.

EBRD PR1
IFC PS 1

days of financial close

- Person(s) appointed and
maintained: throughout
construction and operation

- Organogram provided to EBRD,
Erste and EKF

- Appointment of qualified official

- Qualifications submitted to EBRD,
Erste and EKF with first report

- Responsible person maintained at
all times

? Items required to be reported to the Banks will be presented in the reports required under item 0, unless noted otherwise.

Page 2

Environmental and Social Action Plan

Crucea North Wind Power Plant, Romania

. Source of . Target and Evaluation Criteria and
No. Action . Date required . . 2
requirement Reporting Requirements
1.3 | Establish and implement project-level policy and Best practice - Develop/adopt: prior to - Include in ESHS reports to EBRD,
procedures to manage ESHS planning and performance | EBRD PR1 executing contracts/ Erste and EKF:
of construction and other contractors, including at a IFC PS 1 subcontracts - Program description and adoption
minimum: - Implement: throughout status
- Inclusion of appropriate ESAP and other legal execution of contracts/ - Highlights of performance
requirements in contracts/subcontracts subcontracts (appointments, inspections, etc.)
- Assignment of clear responsibilities within STEAG and - Training
contractor ESHS responsibilities - Summaries of project and
- Regular inspections of contractors’ construction camp contractor environmental and OHS
and construction operations. performance
- Contractor reports sufficient to allow CWF to include
data in reports to the EBRD, Erste and EKF, and to
allow evaluation of need for corrective actions.
- Verification of training and/or professional credentials
for contractor staff/managers responsible for ESHS.
1.4 | Acquire and comply with all required permits and Romanian law - Acquire: prior to beginning any | - All permits and authorizations
authorizations EBRD PR1 activities that require permits received
IFC PS 1 or authorizations - Reports submitted to authorities
- Comply: throughout activities as required
that are permitted or - Compliance status reported to
authorized EBRD, Erste and EKF
1.5 | Implement the ESMP EBRD PRs As required by ESMP - Report to EBRD, Erste and EKF on
IFC PS 1 highlights of implementation
1.6 | Provide information and support as needed for EBRD EBRD PR1 - Within one year of - Information and support provided

audit of key ESHS issues as outlined in this ESAP, ESMP,

Best practice

commissioning

to complete audit

Page 3

Environmental and Social Action Plan

Crucea North Wind Power Plant, Romania

. Source of . Target and Evaluation Criteria and
No. Action . Date required . . 2
requirement Reporting Requirements
and permits. IFC PS 1 - - Address EBRD, Erste and EKF
recommendations
- Agree with EBRD, Erste and EKF on
further monitoring, if needed
1.7. | Develop and maintain a register/log of all permits and EBRD PR1 Continuously throughout - Establishment and maintenance of
consents required and obtained/transferred, including | Romanian Law construction and operations permit register
permit conditions and tracking of close-out of permit IFC PS 1 - Report to EBRD, Erste and EKF

conditions.

confirming compliance with permit
conditions before start of
construction and before start of
operation.

- Report to EBRD, Erste and EKF
when all conditions are met for
start of construction and for
commencement of commercial
operation

Page 4

Environmental and Social Action Plan

Crucea North Wind Power Plant, Romania

. Source of . Target and Evaluation Criteria and
No. Action . Date required . . 2
requirement Reporting Requirements
2 PR 2: Labor and working conditions
2.1 | Develop and implement an occupational health and Best practice - CWF (or lead contractor) plan: | - Submission and approval of CWF
safety (OHS) plan to guide all activities on project site(s) | EBRD PR2 develop prior to construction plan by independent OHS
during site preparation, construction, and operation. IFC PS 2 and prior to operation, professional
Also require contractor plans/compliance. implement throughout - Submission of contractor OHS
Requirements to include (but not be limited to): activities plan(s) and approval by CWF (or
- Job- and task-specific hazard analysis and controls for - Contractor plan: develop prior oversight contractor)
all activities to contractor activities on-site, | - Report to EBRD, Erste and EKF on
- Provision of PPE, requirements for use of PPE, and implement throughout OHS issues, including incident
enforcement of PPE use activities statistics and status of training (to
- Safety training for all personnel in their language, cover STEAG and contractor
covering hazards and safety protocols of their jobs workforces)
- Review and approval of contractors’ OHS plans, which - Report to EBRD, Erste and EKF
must meet same standards as CWF plan immediately in case of major
- Oversight of contractor OHS implementation, accidents and/or fatalities
including mandatory reporting
- Recording incident statistics, including total work
hours, lost time incidents, major injuries/fatalities, etc.
2.2 | Develop HR policy and procedures to include the main | EBRD PR2 Within 3 months of financial - HR policy and procedures are in
aspects related to employment, unemployment, Romania law close place
working conditions and HR-related aspects, which are IFC PS 2 - Contractors’ policies and

considered important by the company and which will
also be applied to all sub-contractors when working for
this project.

procedures inspected and
approved

- Report status of policy
development/adoption to EBRD,

Page 5

Environmental and Social Action Plan

Crucea North Wind Power Plant, Romania

. Source of . Target and Evaluation Criteria and
No. Action - Date required . . 2
requirement Reporting Requirements
Erste and EKF
2.3 | Support local labor force by: Romanian Law Throughout construction and - Local announcements when hiring
- Providing realistic information on employment EBRD PR2 operation, prior to filling open - Training for local workers
opportunities, with transparent hiring practices Best practice positions - Wages comparable to regional
- Advertise for all open positions IFC PS 2 averages
- Employing local workers where possible: establish and
meet goals for local hires, consider training for
permanent positions
- Paying wages at least average for the area for
comparable positions
2.3 | Develop and implement a grievance procedure for EBRD PR2 Develop and implement prior to | - Submission to EBRD, Erste and EKF
employees, including contractor employees. Include in | IFC PS 2 construction and throughout (with first report under item 0) of
formal HR policy (item 2.1). project performance grievance procedure for review
Note: this is a separate mechanism than the one for and approval
external stakeholders that is part of the Stakeholder - Thereafter, reports to EBRD, Erste
Engagement Plan under PR10. and EKF to include summary of
worker grievances and resolutions
3 PR 3: Pollution prevention and abatement
3.1 | Identify and implement construction phase noise and Romanian law Implement construction noise | - Minimal noise disturbance
vibration controls. Apply construction speed limits, EBRD PR3 and vibration controls: - Report to EBRD, Erste and EKF any
especially near residences, maintain equipment and IFC PS 3. throughout construction noise complaints and actions taken
vehicles, and where possible, limit work to daylight
hours, minimize weekend work.
3.2 | Monitor noise at residences upon request, take actions | EBRD PR3 Monitor as requested, - Minimal noise disturbance

Page 6

Environmental and Social Action Plan

Crucea North Wind Power Plant, Romania

. Source of . Target and Evaluation Criteria and
No. Action . Date required . . 2
requirement Reporting Requirements
to reduce or control noise from turbines and/or Best Practice control/reduce as needed - Report to EBRD, Erste and EKF any
substation as needed to meet applicable standards and | IFC PS3 noise complaints and monitoring
reduce nuisance levels. results
3.3 | Identify and implement best practices to control dust EBRD PR3 - Define procedures and train Minimal occurrence of dust
generation, including sheeting dusty loads, damping Romanian law drivers/workers: as needed for nuisance
roads in dry conditions, preventing mud/dirt deposition | Best practice workers’ tasks
on public roads, speed controls, etc. IFC PS 3. - Implement: throughout
construction when suppression
is needed
3.4 | Define and implement a landscape management plan EBRD PR3 Land restoration/revegetation: - Topsoil salvaged, stored, reused
for project infrastructure, to include vegetation Best practice prior to commissioning - Native species replanted/reseeded
screening of substation, storage and re-use of topsoil, IFC PS 3. - Self-sustaining plant cover of
and restoration/revegetation of all disturbed ground as native species established and
soon as construction activities are completed. Use maintained
native species for seeding/replanting. - Report to EBRD, Erste and EKF
highlights of program
3.5 | Develop and implement waste management plans for Romanian Law - Develop: prior to waste Development:

construction and operation phases, to cover all liquid
and solid construction and operation wastes
(chemicals, construction debris, excess spoil,
domestic/household wastes, spill cleanup debris,
domestic waste, etc.). Maximize waste reduction,
reuse, recycling, Ensure all off-site management is by
licensed companies and in licensed places

EBRD PRs1, 3
Best practice
IFC PS 3

management
- Implement: throughout project
performance

- Review and/or approval of plan by
authorities, if required

- Require compliance in all contracts

- Report to EBRD, Erste and EKF on
status of plan and approval

Implementation:

- All wastes managed in accordance
with approved plan

Page 7

Environmental and Social Action Plan

Crucea North Wind Power Plant, Romania

No.

Action

Source of
requirement

Date required

Target and Evaluation Criteria and
Reporting Requirements*

- Reports to authorities as required
in permits

- Reports to CWF by all contractors
on amounts, types, and
management of all solid wastes

- Reports to EBRD, Erste and EKF on
status of plan implementation

- Immediate report to EBRD, Erste
and EKF and relevant authorities of
significant incidents and response
actions

Page 8

Environmental and Social Action Plan

Crucea North Wind Power Plant, Romania

. Source of . Target and Evaluation Criteria and
No. Action . Date required . . 2
requirement Reporting Requirements
4 Community health, safety, and security
41 Develop and implement — and require contractors to EBRD PR4 - Develop procedures: prior to - Consultations with local
implement -- procedures (formal and/or informal, as Best practice commencement of major authorities on traffic, notices, etc.
appropriate) to protect public health and safety, to IFC PS4 works - Consultations with traffic
include (but not be limited to): - Implement: throughout authorities on traffic plan
- Traffic management plan for all drivers and construction - Submission of plans to EBRD with
equipment operators (speed limits, training, routes to first report under item 0
follow, avoidance of sensitive areas, etc.) - Report to EBRD, Erste and EKF on
- Public notice/signage of construction operations near traffic management, security,
areas open to the public other activities, including any
- Security as needed to prevent unauthorized access to incidents/ accidents involving the
project locations, with appropriate training for guards public
- Notice to local authorities and nearby residents
before major activities and traffic
- Hazard notices/signs/barriers to prevent access to
energized components and other dangerous areas
- Best effort to minimize disruption and closures of
public roads
4.2 | Establish and enforce rules for worker behavior when EBRD PR4 Throughout life of work camps - No serious incidents between
dealing with local residents and visitors in order to Best practice and employment of non- workers and local population
prevent adverse impacts IFC PS4 resident workers - Consultation with local authorities

concerning appropriate behaviors
and controls

- Report to EBRD, Erste and EKF on
all incidents

Page 9

Environmental and Social Action Plan

Crucea North Wind Power Plant, Romania

. Source of . Target and Evaluation Criteria and
No. Action . Date required . . 2
requirement Reporting Requirements
4.3 | Minimize the amount of work done after daylight hours | EBRD PRs 3, 4 - Throughout construction Notice to local authorities when
wherever possible, particularly work that can cause Best practice work is to take place after hours
noise or require bright lights
5 PR 5: Land acquisition, involuntary resettlement and economic displacement
5.1 | Provide replacement or compensate at fair market Romanian law Prior to economic loss, unless - All replacement and compensation
value any person who suffers any economic losses EBRD PR5 for compensation for damages at fair market value
caused by project activities and/or the use of land by IFC PSS - Report to EBRD, Erste and EKF
the project, including loss of use of communal land summary of economic losses due
(whether use was authorized or not), damage to crops, to project and compensation or
injury or death to animals, loss of access to fields, etc. replacement paid
6 PR 6: Biodiversity conservation and sustainable management of living natural resources
6.1 | Develop and implement program of bat and bird EBRD PR6 - Develop: within 60 days of - Review and approval of plan by
monitoring during spring and fall migration seasons as Best practice financial close independent expert, review (if
well as breeding and resident seasons (primarily spring | IFC PS 6 - Implement: During possible) by Romanian

and summer). Focus should be on large birds (raptors,
wading birds, large waterfowl) and birds that exhibit
aerial courtship display. Data must be sufficient to
verify or refine understanding of baseline conditions
and collision risk, and then identify any changes or
significant variation from earlier findings.

construction and at least first
two years of operation,
thereafter as recommended
under 6.3

Ornithological Society
- Report to EBRD, Erste and EKF on
the status of monitoring program

Page 10

Environmental and Social Action Plan

Crucea North Wind Power Plant, Romania

. Source of . Target and Evaluation Criteria and
No. Action . Date required . . 2
requirement Reporting Requirements
6.2 | Develop and implement program of bat and bird EBRD PR6 - Wind mast: construction and - Review and approval of plan by
mortality monitoring at all turbines and at wind mast, IFC PS6 operation independent expert, review (if
with emphasis on migration and breeding seasons - Turbines: throughout possible) by Romanian
operation Ornithological Society
- Report summary of monitoring
results, including unusually high
mortality
6.3 | Appoint independent expert(s) to conduct annual EBRD PR6 - Appoint expert: prior to - Expert CV approved to EBRD, Erste
evaluation of bird and bat seasonal monitoring (item Best practice operations and EKF
6.1) and mortality monitoring (6.2) programs and IFC PS6 - Expert reviews/reports: before | - Evaluation report from expert,
results in order to evaluate impacts on birds and bats operations commence and implementation of recommended
and, if needed, to recommend changes to operating thereafter after each annual changes (if needed)
parameters (such as rotation speed or operating hours monitoring report under 6.1 - Submission of expert’s report to
during sensitive periods/hours). After year 2, and and 6.2. EBRD, Erste and EKF, including any
annually thereafter if applicable, expert to make annual proposed changes to operating
recommendation on continuation/modification of parameters
monitoring under 6.1 (after year 4 for 6.2 monitoring).
8 PR 8: Cultural heritage
8.1. | Develop and implement chance finds procedure, Romanian law - Procedure implemented - Procedure developed and

including worker and supervisor training

EBRD PR8&
IFC PS8

throughout construction

implemented

- Report chance finds to relevant
authorities

- Report to EBRD, Erste and EKF on
status of procedure and on chance
finds

Page 11

Environmental and Social Action Plan

Crucea North Wind Power Plant, Romania

. Source of . Target and Evaluation Criteria and
No. Action . Date required . . 2
requirement Reporting Requirements
10 | PR10: Stakeholder engagement
10.1 | Implement Stakeholder Engagement Plan, including EBRD PR 10 Throughout construction and - Report to EBRD, Erste and EKF on
stakeholder grievance mechanism and notice to Best practice operation consultation activities, including
authorities and residents of major construction events IFC PS 1 notices given
(see item 4.1) - Report to EBRD, Erste and EKF
summary of grievances received
and how addressed/ resolved
10.2. | Report on a regular basis to the impacted communities | EBRD PR 10 Semi-annually during - Report to EBRD, Erste and EKF on
about project progress status, and progress in the Best Practice construction and annually consultation activities
implementation of this ESAP IFC PS 1 during operation - Report to communities on status

Page 12

